DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2017/0213019) in view of Deotale et al. (US 2019/0095079) further considered with Huang et al. (US 2017/0257534) and Jin et al. (US 2017/064763).
	In regard to claim 1, Mao teaches a method for monitoring a mobile input device with a screen on which information can be displayed in a first pixel raster of image elements (paragraph 5), and in which a flat optical fingerprint reader is integrated that comprises at least half of the screen surface area and (paragraph 22, fingerprint region overlapped with all of touch screen), comprising: for at least one finger placed on the screen, the fingerprint of the finger (fig. 8 element S2) and several fingerprint characteristics comprising the position of the finger on the screen and optionally a movement pattern of the finger are determined by means of the fingerprint reader (figs. 4, 8, 9 and paragraph 83, which finger is pressing and preset angle), the detected intensity values are assembled by an image processing algorithm into a static pattern of the at least one fingerprint (paragraph 95) and optionally of the movement pattern of the at least one finger, the combination of the at least one static pattern, the fingerprint characteristics (fig. 8 elements S2 and S3) and optionally the movement pattern is compared with a database, and, if the said combination is stored in the database, a check is carried out to determine whether, a. a specified action is associated with that combination, which action is then carried out (fig. 9 element S33), or b. no action is associated with that combination, whereupon a first standard action is carried out, or, - if the said combination is not stored in the database, a second standard action is carried out, and wherein: the second standard action contains sending a signal or message to a user; further fingerprint characteristics are determined, viz an orientation by means of an orientation angle of the at least one finger on the screen, a rotation angle and / or a setting angle of the at least one finger on the screen (fig. 4 and paragraph 64. Finger press direction) but does not teach an active application, a second pixel raster of light-sensitive sensor elements, in such a manner that the sensor elements detect the light intensity incident on them either once at a specified point of time in one image, or several times during a specified period in a sequence of images.
	Deotale et al. teach an active application (fig. 13, Deotale et al. teach using separate fingerprint to activate functions in an open application).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao with the active application of Deotale et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Mao with the active application of Deotale et al. because it would provide the user with shortcuts to operate an application and save the user time.
	Huang et al. teach a second pixel raster of light-sensitive sensor elements (figs. 7, 9 and paragraph 37), in such a manner that the sensor elements detect the light intensity incident on them either once at a specified point of time in one image (fig. 4), or several times during a specified period in a sequence of images.
	The three are analogous art because they all deal with the all field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao and Deotale et al. with the optical detection of Huang et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Mao and Deotale et al. with the optical detection of Huang et al. because optical fingerprint detection is notoriously well-known and would work equally as well in the apparatus of Mao and Deotale et al. as it does separately and would provide predictable results.
Jin et al. teach the second standard action contains sending a signal or message to a user (fig. 22).
The four are analogous art because they all deal with the all field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao, Deotale et al. and Huang et al. with the prompt of Jin et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Mao, Deotale et al. and Huang et al. with the prompt of Jin et al. because prompting users is notoriously well-known. One of ordinary skill in the art would recognize the prompt of Jin et al. would work equally as well in the apparatus of Mao, Deotale et al. and Huang et al. as it does separately and would provide predictable results.
In regard to claim 2, Mao teaches fingerprint characteristics (figs. 9 element  S32). 
Deotale et al. teach wherein, in the active application, the fingerprints, and, optionally, the movement patterns are determined by means of the fingerprint reader simultaneously for at least two fingers placed on the screen, and the combination of the at least two static patterns and, optionally, the movement patterns is compared with a database (fig. 9 and paragraph 98).
In regard to claim 4, Huang et al. teach wherein the first pixel raster of image elements is at least partially transparent (paragraph 24, transparent regions), and the second pixel raster with sensor elements, seen as looked at by a viewer of the screen, is located below that (fig. 3 element 306), or in that the first and the second pixel raster lie in one plane.
In regard to claim 6, Huang et al. teach wherein the image elements are used for illumination during the recording of the fingerprints (paragraph 24, OLED used to photoemit).
In regard to claim 8, Deotale et al. teach wherein the screen is equipped with a touch-sensitive sensor layer that detects the placement of a finger and triggers recording by means of the fingerprint reader (paragraph 69, fingerprint read in response to touch input).
In regard to claim 9, Mao teaches wherein using the screen as an input device, or using an application or selected functions in an application, is enabled only if the combination of static patterns and at least part of the fingerprint characteristics is stored in the database and connected with an enable function (fig. 9 element S33).
In regard to claim 10, Deotale et al. teach wherein, for a combination of static patterns, fingerprint characteristics and, optionally, movement patterns, the checking whether a specified action is associated with this combination is preceded by a check whether a first of the at least two static patterns corresponds to a specified activation pattern for activating a multiple fingerprint detection (fig. 9 and paragraph 98), and wherein the further checking and, optionally, the release of an action takes place only if that is the case.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Deotale et al. further considered with Huang et al. Jin et al. and Shen et al. (US 2019/0026523).
In regard to claim 5, Mao, Deotale et al., Huang et al. and Jin et al. teach all the elements of claim 5 except wherein a layer of angular aperture masks for restricting the angular detection range of the sensor elements is arranged above the sensor elements of the second pixel raster.
Shen et al. teach wherein a layer of angular aperture masks for restricting the angular detection range of the sensor elements is arranged above the sensor elements of the second pixel raster (fig. 10 element 1004).
The five are analogous art because they all deal with the all field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao, Deotale et al., Huang et al. and Jin et al. with the angular masks of Shen et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Mao, Deotale et al., Huang et al. and Jin et al. with the angular masks of Shen et al. because they reduce unwanted signals and improve signal-to-noise ratio.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Deotale et al. further considered with Huang et al. Jin et al. and Waldman et al. (US 2008/0123908).
In regard to claim 7, Mao, Deotale et al., Huang et al. and Jin et al. teach all the elements of claim 7 except wherein, for illumination during the recording of the fingerprints, light is coupled into a plate-shaped light guide arranged above or below the second pixel raster and featuring large surfaces with light outcoupling elements attached to or formed on them, the light being coupled out via the light outcoupling elements towards a resting surface for the fingers, where it is totally reflected, unless any papillary ridges of a finger rest on the resting surface.
Waldman et al. teach wherein, for illumination during the recording of the fingerprints, light is coupled into a plate-shaped light guide arranged above or below the second pixel raster (element 405) and featuring large surfaces with light outcoupling elements attached to or formed on them (HOE element 410), the light being coupled out via the light outcoupling elements towards a resting surface for the fingers, where it is totally reflected, unless any papillary ridges of a finger rest on the resting surface (paragraph 48).
The five are analogous art because they all deal with the all field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Mao, Deotale et al., Huang et al. and Jin et al. with the waveguide and HOE of Waldman et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Mao, Deotale et al., Huang et al. and Jin et al. with the waveguide and HOE of Waldman et al. because the system of Waldman et al. would work equally well as it does separately and would provide predictable results.
Allowable Subject Matter
Claims 22, 24 and 25 are allowed.
Claims 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the stray light stop in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to claim 22 have been fully considered and are persuasive.  The rejection of claim 22 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623